Citation Nr: 1550820	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  05-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 22, 2009. 
 
 2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to October 22, 2009.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1964 to September 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD with an initial evaluation of 30 percent.  The Board noted in an October 2010 remand that the claim for increase also included a claim for a TDIU as part and parcel of his allegations.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a March 2011 Travel Board hearing.  A transcript of the hearing is associated with the record.

The Board remanded both the schedular evaluation and TDIU issues for further development in September 2011.  During the processing of the Board's remand directives, the RO granted an increased, 100 percent schedular rating for PTSD, effective March 8, 2013.  The Veteran filed a notice of disagreement (NOD) with the assigned effective date, and in May 2014 the RO issued a statement of the case (SOC) as well as a rating decision granting an earlier effective date of October 22, 2009, but no earlier, for the 100 percent rating.  The Veteran did not perfect his appeal, signaling his satisfaction with the effective date of the 100 percent schedular rating.  Further, the award of a 100 percent rating rendered moot the claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has received his total evaluation under one theory; he cannot obtain a TDIU for the same disability over the same period.  That would be prohibited pyramiding, or receiving compensation twice for the same condition.  38 C.F.R. § 4.14.  As noted by the Board in its March 2015 remand, no question remained before the Board for the period since October 22, 2009.  However, for the period prior to October 22, 2009, both claims remain open and pending.

The Board again remanded the issues for development of the record in March 2015.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  For the period prior to October 22, 2009, PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to depression, isolation and avoidance, irritability, anxiety, and sleep disturbance. 

2.  For the period prior to October 22, 2009, the Veteran was in receipt of service connection for PTSD, evaluated as 30 percent disabling from April 29, 2004; and hemorrhoids, evaluated as 10 percent disabling prior to April 4, 2007, and as 20 percent disabling from that date.
 
3.  The evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) .


CONCLUSIONS OF LAW

1.  For the period prior to October 22, 2009, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2015).

2.  The criteria for TDIU prior to October 22, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A June 2004 letter discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  

In July and August 2015, the Veteran was advised of the status of his claim.  He was asked to complete release forms for any outstanding medical records.  He was also requested to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran responded in July 2015 that he had no other evidence to support his claim.  In August 2015, the Veteran was contacted by the RO.  The caller discussed the forms that had been sent with the July 2015 notice letter, and the Veteran responded that he would not be submitting the forms.  He was reminded that the notice pertained only to the period prior to October 22, 2009, to which he responded that he understood.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Moreover, although the July 2015 notice letter was sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the issues decided herein were most recently readjudicated in an August 2015 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  VA examinations were conducted, and the Board finds that they adequate in that the examiners reviewed the record and discussed the results of their examinations.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

As noted above, the appellant also was afforded a hearing before an AVLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearings and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Evaluation of PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In cases where the original rating assigned is appealed, as with the evaluation of instability of the Veteran's right knee, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A February 2004 VA treatment record reflects the Veteran's report of depression.  He denied suicidal ideation.  He reported that he had no friends.  He indicated that he had experienced thoughts of war and nightmares for years.  He also reported dissociative experiences.  He stated that he was not working, having retired in 1997.

On subsequent VA mental health consultation in February 2004, the Veteran endorsed a 30 year history of PTSD symptoms.  He stated that he was scared all of the time and felt the need to hide under furniture or cower when he heard loud noises.  He indicated that he slept poorly.  He stated that he had good relationships with his wife and six children.  On mental status examination, the Veteran was neat and clean.  His speech was normal.  He denied suicidal and homicidal ideation.  He also denied hallucinations.  He endorsed anxiety symptoms.  He was cooperative, and insight and judgment were fair.  The diagnosis was anxiety disorder, possible PTSD.  

On VA psychiatry evaluation in April 2004, the Veteran reported daily intrusive thoughts and nightly nightmares of Vietnam.  He indicated that he averaged four to five hours of sleep per night.  He stated that he avoided crowds due to a fear of being shot by a sniper.  He reported panic attacks with increased heart rate, shortness of breath, sweating, and fear of having a heart attack.  He indicated that he had been depressed for a long time but had not received treatment.  He reported lack of interest and enjoyment in activities.  He stated that his relationship with his wife was "OK" but that they did not do anything together because he refused to go anywhere.  On mental status examination, the Veteran was alert and oriented.  He had good hygiene.  Speech was of normal rate and was coherent.  The Veteran denied hallucinations.  His mood was depressed and his affect was restricted with some tearfulness.  He denied suicidal and homicidal ideation.  He reported two arrests for domestic violence, the most recent episode having occurred two years previously.  

Subsequently on the same day as the psychiatric evaluation, the Veteran underwent a PTSD consultation with a separate provider.  He complained of Vietnam related nightmares three to four times per week.  He expressed distress concerning possible dissociative symptoms on awakening.  He also reported daytime distress, noting that his nerves were bad and that his mind wandered to the war.  He described experiencing a "movie reel" of traumatic events daily, causing moderate distress.  He indicated that he often felt as if he was having a heart attack upon waking.  He reported flashbacks three to four times per month.  He stated that he avoided wooded areas, and that he kept his back to the wall in places where he felt pinned in.  He related that his avoidance of crowds prevented him from attending church and sporting events.  He noted that he generally avoided people and had no friends, but felt somewhat close with his wife and siblings.  He stated that after Vietnam, he lost interest in many activities he used to enjoy.  He indicated that he slept three to five hours per night.  He noted that he was irritable daily, and sometimes had difficulty concentrating.  He reported that he felt watchful almost all of the time and that he had a severe startle reaction to loud noises several times per week, sometimes causing him to hit the ground.  He reported that his post-service employment allowed him to work by himself, and that he did not participate in group activities at work.  He noted that he retired in 1997.  On mental status examination, the Veteran was alert and oriented.  Speech was generally coherent, but confusing regarding the Veteran's nighttime perceptions.  Affect was constricted.  Thought processes tended to be circumstantial, and perception was significant for some dissociative experiences.  The Veteran acknowledged some self-talk, but was vague regarding content.  Insight and judgment were fair.  The diagnoses included PTSD.  The examiner assigned a global assessment of functioning (GAF) score of 40.  She recommended psychopharmacological intervention and weekly individual therapy.

In May 2004, the Veteran reported that medication had helped calm him down, stating that he was less irritable and had experienced fewer panic attacks.  His wife observed that he was less prone to anger and was sleeping better.  

On VA examination in August 2004, the Veteran's history was reviewed.  He reported that following service, he was employed at Bendix Brake Company for 30 years, and retired.  He denied legal issues and substance abuse.  He indicated that he had some friends and that he attended a support group for PTSD.  He complained of disturbed sleep and restlessness.  His wife reported that he often fought during dreams.  On mental status examination, the Veteran was alert and oriented.  His mood appeared relatively calm.  He was somewhat forgetful.  He endorsed occasional flashbacks, intrusive thoughts, and panic attacks.  He related that he slept five to six hours per night, and often woke up.  Impulse control was noted to be fair to good.  He denied suicidal and homicidal ideation.  Hygiene was good.  No psychological testing was indicated.  The diagnoses included PTSD.  The examiner assigned a GAF score of 60, and noted that the Veteran's stressors were mild to moderate.  He concluded that the Veteran's capacity for improvement was fair to good.  

VA PTSD support group notes indicate that the Veteran joined a group in October 2004 and participated appropriately.  The group leader noted that he was mostly nonverbal but seemed to derive support from the discussions.  

A November 2004 VA mental health clinic note indicates the Veteran's report of doing well with his medication.  He reported improvement in irritability and explosive anger, as well as with insomnia, nightmares, and restless sleep.  On mental status examination, the Veteran was pleasant, relevant, and logical in his conversation.  He was oriented.  He reported that he was sleeping well and that his energy and irritability had improved with medication.  

During group therapy in November 2004, the provider noted that the Veteran participated actively in relevant discussions.

A patient progress summary from a VA community based outpatient clinic, dated in October 2008, indicates that the Veteran had attended group therapy since September 2004.  The author noted that the Veteran had significant PTSD symptoms, with nightmares and flashbacks.  She indicated that he continued to live his life around those very difficult emotional issues.  She stated that the Veteran had made progress since joining the group, supporting other members and participating more over time.  

An affidavit from the Veteran's wife, dated in January 2009, indicates that she married the Veteran in December 1964.  She described the Veteran's nightmares, during which he sat up in bed and swung his arms.  She noted that she often slept in another room.  She indicated that the Veteran always insisted that doors be locked and windows closed.  She stated that the Veteran had no close friends, and that he had anxiety attacks.  She related that he refused to eat out and did not like to be in crowds.  She noted that he was depressed and preferred quiet.  She indicated that the Veteran had difficulty with more than simple tasks, and that she had to write down anything complicated.  She urged that he was unable to hold a job, and stated that she would not want to work with him.  

An August 2009 statement by the Veteran's VA social worker indicates that the Veteran was easily upset in crowds and was uncomfortable with people he did not know.  

An October 2009 statement by the Veteran's VA social worker indicates her belief that the Veteran's 30 percent evaluation for PTSD was not an accurate portrayal of his functioning.  She indicated that the Veteran was totally socially and occupationally impaired.  She related that he had a constant sense of seeing two colleagues who were killed in his presence.  She noted that he had admitted that he had been suicidal for years, and that he thought about death, dying, and suicide, but that he had reached the point that he wanted to live in spite of the regular thoughts of death and dying.  She indicated that the Veteran had guns but kept them under lock and key.  She noted that he isolated himself at home and did not like to be around people for fear of hurting someone.  She noted his report of quitting work due to burn out and struggles with coworkers.  She further noted his report of taking early retirement due to health reasons caused by stress and pressure.  She noted that she had worked with the Veteran for four years "off and on" and that his Vietnam traumas were constantly with him and negatively impacted his ability to relate in occupational and social situations.  

During his March 2011 hearing, the Veteran testified that he had visions of the two men who were killed in his presence in Vietnam.  He noted that he thought about those incidents every day.  He indicated that he had trouble falling asleep, and that he did not sleep for any significant period during the night.  He stated that he had nightmares two to three times per week.  He noted that he experienced panic attacks a couple of times per week, and that he isolated himself in his garage.  He indicated that he did not leave home unless he had to, and that when he went to the store with his wife, he might experience panic.  He stated that in 30 years of working for Bendix, he mainly worked alone.   

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In addition, the law provides that when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Upon review of the record, the Board concludes that an evaluation in excess of 30 percent is not for application.  Initially, the Board acknowledges that the record, including the Veteran's testimony, reflects that during the period prior to October 22, 2009, he experienced depressed mood, anxiety, intrusive thoughts, and chronic sleep impairment.  He has reported memory and concentration problems consistent with a finding of mild memory loss.  He has also reported avoidance of crowds and panic attacks.  However, as detailed above, such symptomatology is consistent with the criteria for the current 30 percent rating. 

In this case, the Board finds that the Veteran's service-connected PTSD is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  Rather, the Veteran's speech during the period in question was normal, and he was consistently found to be alert and oriented.  He has demonstrated fair insight and judgment.  While a VA provider noted in April 2004 that the Veteran's thought process tended to be circumstantial, there is no objective evidence that the Veteran's PTSD has resulted in difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks) to the extent necessary for a higher rating; impaired judgment; or impaired abstract thinking.  Nothing in the other evidence of record otherwise indicates such impairment due to the service-connected PTSD. 

The Board further finds that nothing in the record pertaining to the period prior to October 22, 2009 reflects that the Veteran has experienced flattened affect or panic attacks more than once a week.  Moreover, the only disturbances of motivation or mood appear to be the already acknowledged anxiety and depressed mood, which are part of the criteria for the current 30 percent rating. 

The Board acknowledges that the Veteran's service-connected PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent. 

Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

A VA provider assigned a GAF score of 40 in April 2004.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  However, this provider did not specify the basis for such score, and while the evaluation report does reflect circumstantial thought processes, it does not confirm major impairment in several areas.  On the other hand, the August 2004 VA examiner assigned a GAF score of 60.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  This examiner specifically stated that the Veteran's stressors were mild to moderate, and that the Veteran's capacity for improvement was fair to good.  This level of impairment is consistent with that contemplated by the current 30 percent rating. 

The Board further notes that the Veteran's own statements and hearing testimony indicate that his level of occupational and social impairment during the period in question was consistent with that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by the current 30 percent rating.  He has not indicated the level of reduced reliability and productivity, or the level of difficulty in establishing and maintain effective work and social relationships, contemplated by the next higher rating of 50 percent. 

For these reasons, the Board finds that for the period prior to October 22, 2009, the severity of the Veteran's PTSD is adequately contemplated by the current 30 percent rating, and that his symptoms did not meet or nearly approximate the criteria for a higher rating.  In making this determination, the Board considered whether staged ratings under Fenderson were appropriate.  However, the Board finds that the symptomatology of this service-connected psychiatric disorder has been stable throughout the appeal period; i.e., there were no distinctive periods where he met or more nearly approximated the criteria for a rating in excess of 30 percent.  Therefore, the assignment of staged ratings for such this disability is not warranted. 

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, his PTSD is manifested by depression, anxiety, panic attacks, and sleep disturbance.  The applied criteria specifically contemplate these symptoms.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is additionally assigned compensable evaluations for hemorrhoids.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when viewed in combination with this other service-connected disability.  

In short, there is nothing in the record to indicate that the Veteran's PTSD causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Where a Veteran is unemployable by reason of his service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Upon review of the evidence in this case, the Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU.  In this regard, the Board notes that the manifestations of the Veteran's PTSD and hemorrhoids are not objectively shown to cause an inability to secure or follow a substantially gainful occupation.  This conclusion is supported by objective findings on examination of the Veteran's PTSD symptoms, which have been discussed in detail above.  Moreover, the Veteran has not at any time contended that the symptoms of his service-connected hemorrhoids resulted in occupational impairment.  

In summary, the Veteran is not entitled to a TDIU prior to October 22, 2009 on a schedular basis; moreover, the evidence does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); 38 U.S.C.A. § 5107(b).  


ORDER

For the period prior to October 22, 2009, entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.

For the period prior to October 22, 2009, entitlement to a TDIU is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


